Hatch, J.
Plaintiff and one Enders jointly engaged to purchase of defendant certain premises. By the contract a mortgage was assumed, upon which at the time was some accrued interest. When the parties met to consummate the contract and pay the purchase money, plaintiff, who furnished the money, by mistake paid the interest to defendant, who has ever since kept it, and thereafter plaintiff was obliged to pay the mortgagee the amount of said item. After the pur*199chase was made, Enders transferred all his right and interest in the property to plaintiff. Thereafter, plaintiff demanded the money overpaid from defendant and upon refusal brought this action, and was nonsuited below upon the ground that there was a defect of parties. I am unable to see how this result can be legally reached. If we assume that the money produced by plaintiff was partnership money, yet it was only so to the interest agreed upon as the purchase price, so that when he made a mistake and overpaid it was his money and his mistake and he alone had an interest in its recovery back, and when recovered it belonged instantly to him. The matter was independent of the real estate transaction; that embraced the land, and its purchase price was a joint charge upon the plaintiff and Enders, but it was limited to that, and when plaintiff made his mistake and paid more money than he should, he was the only one that suffered and the law should right him. It is immaterial to the question whether Enders was liable for a proportion of the- money so paid to plaintiff, as that matter would necessarily turn upon questions other than the purchase of the land, like whether he was responsible for the mistake and so forth, but that question would be entirely independent of the joint venture except as the circumstance furnished the occasion for the mistake. Since the mistake was made, Enders has parted with all interest in the land to plaintiff, and now plaintiff seeks to make defendant repay him his money and is driven out of court because he has not associated with him a person who has not the slightest interest in the money. The Code, section 449, commands that every action shall be brought in the name of the real party in interest. As the plaintiff is entitled, and he alone,.to the money to be recovered and as it was his money when paid, he would seem to fall within the designation of a party in interest. The action was, therefore, properly brought, and the judgment dismissing his complaint should be reversed, with costs.
Titus, Ch. J., and White, J., concur.
Judgment reversed.